Citation Nr: 1235573	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of an injury of the left knee, to include degenerative joint disease (DJD) of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran testified at a September 2012 videoconference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is on file. 

At the videoconference the Veteran testified that he was now having a little trouble with his right knee because he was "misusing" it.  Page 7 of the transcript thereof.  It is not clear whether he now seeks service connection for disability of the right knee; however, because service connection for right knee disability was previously denied by an unappealed rating decision in April 1946, this matter is referred to the RO for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic left knee disability, including DJD, was not present during active service and a chronic left knee disorder, including any arthritis, was first demonstrated medically many years after service discharge and is not shown to be related to military service or any incidence thereof.  



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the record reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA) which imposes certain duties to notify and provide assistance in substantiating claims.  38 U.S.C.A. § 5100, et. seq. (effective November 9, 2000); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This notice was intended to be provided prior to an initial adjudication of a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

By letter dated in December 2010, prior to the initial January 2011 adjudication of the claim, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the submission of evidence in the claimant's possession that might help in claim substantiation.  See 73 Fed.Reg. 23353 (Apr. 30, 2008).  The letter also apprised the Veteran of the downstream disability rating and effective date elements for claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  


Duty to Assist

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA outpatient treatment (VAOPT) records.  The Veteran has not reported or alleged having received private treatment for left knee disability since discharge from active service and, so, no such records are on file.  The Veteran testified in support of the claim at a videoconference in September 2012 and a transcript thereof is on file. 

The Veteran testified that during his military service he had been treated for his left knee injury by a private chiropractor but that this treatment had not continued after military service.  As to this, in the December 2010 VCAA letter the Veteran was requested to send any treatment records relating to his claimed condition.  He was also instructed to complete and return attached forms for the release of such records if he wanted VA to try to obtain the records.  However, the Veteran never provided the name(s) or address(es) or approximate dates of treatment to the RO; and, additionally, he did not executed and return the attached release form.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2011); McLendon v. Nicholson, 20 Vet. App. 79(2006).  In this case, the Veteran's service representative, in December 2010, requested that the Veteran be afforded a VA examination to determine whether any current left knee disability was related to military service.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233(1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.) 

The holding in Charles, Id. was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, Id., where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Therefore, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Background

The January 1943 examination for entrance into active service was negative for disability of the left knee.  Left ankle X-rays in July 1945 at a training center in Norman, Oklahoma, revealed no fracture.  A right knee X-ray in October 1945 at that same facility was negative.  The March 1946 examination for discharge from active service was negative for disability of the left knee. 

VAOPT records show that in November 2008 X-rays of the Veteran's left knee were normal.  In July 2009 it was reported that he had some DJD of the left knee.  In July 2011 he reported that he had fallen a couple of weeks ago but was not sure if he tripped or if his left knee gave way.  Later that month, he reported that the fall had occurred because his left knee gave way and, also, he had fallen a month before his most recent fall.  He had fallen three times because the knee gave way.  He had a "rollator" walker, and wanted a cane or walker.  X-rays of the Veteran's left knee in August 2011, compared to X-rays in November 2008, revealed no effusion and the alignment was preserved across the knee, with minimal medial joint space narrowing which was unchanged; and there was no fracture.  The impression was that there was no significant abnormality or change since the November 2008 X-rays.  However, a clinical note that same day, in August 2011, reflects that the Veteran was having right shoulder pain as well as bilateral knee pain and weakness.  He had not had any recent injuries.  His symptoms had been present for many years.  There was a notation of "S/P SAS inj with good results."  He had not had treatment for his knees.  On examination of his knees he had quadriceps wasting, patellar crepitus, and mild valgus, bilaterally.  There was no effusion.  It was reported that X-rays revealed mild medial compartment DJD of both knees and patellofemoral disease.  The plan as to the "SAS" injury was to inject the Veteran's right shoulder with medication.  Also, quadriceps strengthening was planned, but the Veteran wanted to wait before having any injections.  

At the September 2012 videoconference hearing the Veteran testified that during service he had been teaching "run-up on airplanes" and while sitting on the wing of a plane, someone unlocked the wing, dropping him to the concrete.  Although the injury was not serious, "they" wanted to operate on it.  However, this was when the fighting in World War II was over and he knew that he was going home but if the knee was operated on he would not get sent home.  So, he had asked the doctor if he could go home before the operation.  At that time he was moving around on crutches.  He had gone to a chiropractor in Freeman, South Dakota, who had treated the Veteran for the left knee injury, and fixed the problem.  His left knee had "worked ever since."  The chiropractor had told the Veteran to make sure to "get it on your records."  However, "they" didn't want to put it on the record because military medical personnel had not treated him.  The chiropractor had told the Veteran that he might "get fat" when he got older and the knee would give him (the Veteran) trouble.  The Veteran also testified that his left knee problems had "started here in the last years."  Page 3.  


The Veteran further testified that as he had aged he had not had a lot of problems with the knee until he had gotten older.  He had been an electrician by trade but was now retired.  In that occupation he had carried cushioning that he would use to kneel upon.  After service he had protected the knee to prevent any further injury.  Aside from having sought the described chiropractic treatment, he had first sought medical treatment about 10 years ago with VA.  During the 40 years or more after service during which he had gone without treatment his knee would be irritated for just a period of time and then he would be a little careful.  Pages 4 and 5.  He would take a couple of aspirins and continue working.  During this time, his problems had not reached the point that he needed to go to a physician.  Currently, he had a little trouble with the left knee when arising.  Page 5. 

The Veteran testified that when initially treated for the inservice left knee injury, he had been taken to a dispensary but he did not believe that an X-ray was taken.  The Veteran testified that "[t]hey claim they ain't [sic] got no records of it in the Navy.  But all my records were burned."  Page 6.  

When initially seen at the dispensary, only bandages had been applied to his left knee.  He was not told that he might need surgery until he returned to the dispensary several days later and an X-ray had been taken.  Page 6.  He had been told something about "some cartilage that was split" and they wanted to put it together again.  While on leave, but still during military service, he had seen a chiropractor only about two months after the initial inservice injury.  Page 7.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain during service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran testified that he was told (by an unidentified source) that his service treatment records (STRs) had been destroyed in a fire.  If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Here, however, the Veteran's STRs are on file and appear to be complete and there is no indication, other than the veteran's bare testimony, that his STRs are incomplete or were destroyed, or even damaged, in a fire.  The STRs, including the report of the examination for separation from the Veteran's period of service are negative for a left knee disability.  Even assuming that the October 1945 X-ray of a knee was mislabeled as being an X-ray of the right knee, when it was an X-ray of the left knee, that October 1945 X-ray was negative.  

Thus, while the Veteran has recently reported having, and testified that he had, chronic left knee symptoms since an inservice knee injury, which would indicate that he had such symptoms during service and even assuming that the October 1945 X-ray was of his "left" knee and not the right knee as stated in that STR, chronicity of left knee disability inservice is not adequately supported by the STRs and the evidence as a whole.  Rather, he had only X-rays of the left ankle and a knee in, respectively, July and October 1945, both of which were negative.  Thus, a chronic left knee disability, including chronic residuals of a left knee injury as well as DJD, are not demonstrated during the Veteran's active military service.  

Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic left knee DJD , as shown by VA X-rays of both knees in August 2011.  

As to continuity of symptomatology, the Veteran is competent to describe visible or personally observable symptoms.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

In this regard, the Veteran testified he that had symptomatology of his left knee since an injury to that knee during military service.  Significantly, even absent evidence of left knee disability during service, when treated by VA in 2008 and 2009 (more than a half a century after any inservice injury) he made no mention of an inservice left knee injury decades earlier during military service.  Likewise in 2008 and 2009 no symptom or clinical findings, or even X-rays, of remote trauma were noted.  In fact, the record is devoid of evidence relative to any form of left knee disability for many years after the Veteran's "right" knee X-ray in1945 and discharge from military service in 1946.  

Thus, although the Veteran testified that a private chiropractor indicated that the Veteran might have trouble with the left knee when the Veteran got older, in circumstances such as this, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent or medical evidence and does not rise to the level of establishing that that the unidentified private clinical source actually rendered such an opinion or made such a diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the putative history of continuous symptoms since service has only recently been asserted and is contradicted by the evidence.  Numerous VA clinical records since 2003 until 2008 do not make reference to any signs, symptoms, complaints, history, treatment, evaluation or diagnosis of left knee disability.  If in fact the Veteran had had continuous left knee symptomatology, such information would be expected to be recorded in clinical records (which begin only in 2003) but in this case there are no such clinical notations until 2008.  

Despite what the Veteran related in conjunction with his 2010 VA claim, continuity is also interrupted by his testimony of placing a strain on his knees in his postservice employment as an electrician.  This strain would have affected both knees and consistent with this is the fact that the clinical evidence shows that he now has DJD and patellofemoral syndrome of both knees.  

While posited as lay evidence, the Veteran's belief that an inservice left knee injury is the cause of his current left knee DJD is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  

Moreover, the August 2011 VA X-rays of both knees revealed only that the current arthritis, or DJD, of the knees is degenerative in nature.  There are no radiological findings indicative of changes in either knee from trauma, much less due to trauma decades earlier during military service.  

The Veteran implicitly suggests that if radiological studies had been done during service or shortly thereafter, arthritis or some pathology consistent with disability due to a left knee injury would have been shown.  However, the actual presence of arthritis can only be determined by radiological studies.  No X-ray study of the Veteran's left knee was done during military service, or within one year after his discharge from active service, which could have revealed the presence of either arthritis or findings suggestive of past injury.  However, despite raising the specter of this possibility, as noted (and even assuming that the X-ray during service which was negative was an X-ray of the right knee and not the left knee), VA X-rays have found no arthritis or evidence of changes due to remote trauma of service origin, as opposed to arthritis which is simply degenerative in nature.  Even so, the X-rays indicate that the DJD is at this time only mild, and this degree of severity would not be expected if it were of longstanding.  Thus, the Veteran's belief as to what X-rays during or shortly after military service would have shown is no more than speculation, since X-rays now indicate that any left knee pathology is more consistent with arthritis which is degenerative in origin rather than being due to trauma.  

Since consistency is the hallmark of credibility, and because the Veteran's history is not only not support by postservice clinical records but refuted by the radiological evidence of degenerative rather than traumatic arthritis, the Board finds that the Veteran's statements and testimony of continuous left knee symptoms, e.g., pain since an inservice injury during World War II in the 1940s, are not credible.  

Also, the credibility of the Veteran's lay testimony is substantially undermined by the fact that he did not seek treatment for a left knee disability for many, many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of some form of left knee pathology including DJD, during service and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that he testified that he was told during service that it was suspected that he had had some type of injury to cartilage in his left knee, there is no supporting clinical evidence of this at any time.  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  

As to the absence of evidence of inservice treatment for injury and the passage of time without corroborating evidence of pathology, this is only one factor, and may not be the determinative factor, in assessing credibility.  Other factors include the fact that the current left knee arthritis is degenerative and not traumatic in origin.  In fact, all of the left knee symptoms and radiological changes are first shown many years after military service.  The lapse of a number of years between any reported inservice left knee injury and the earliest contemporaneous radiological evidence after service of left knee pathology, is further evidence against there being a nexus between military service and the current left knee disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is virtually no contrary competent medical evidence of record linking the current left knee DJD to military service.  

At issue then, is whether the Veteran's current left knee disability can be related to a service-connected disability by competent medical evidence.  

However, there is no competent and persuasive medical evidence of record showing a relationship between the Veteran's currently diagnosed left knee DJD and his military service, including any injury during military service.  

Posited against this is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence, nor lay evidence which is both competent and credible, that establishes continuity of symptomatology or the required nexus between the service-connected right knee disability and the current left knee DJD.  

Thus, the Board finds that the radiological evidence of degenerative, and not traumatic, arthritis and the absence of virtually any contemporaneous lay or medical evidence relative to the Veteran's left knee for a half a century after military service outweighs the credibility of the Veteran's testimony of putative continuity of left knee symptomatology and any alleged causal relationship between an inservice injury and the currently shown left knee DJD.  

In sum, the Board does not question that the Veteran sustained a left knee injury in service or that he now has current left knee disability.  What is missing is competent and credible evidence of a link between the two.  Thus, there is no credible manner by which it can now be found that the current left knee DJD that he has now is the result of inservice injury a half a century earlier, as opposed to being due to the aging process.  So, the Board is without a basis upon which to predicate entitlement to service connection for a left knee disability, including DJD.  Accordingly, service connection for residuals of a left knee injury, including DJD, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for residuals of an injury of the left knee, to include DJD of the left knee, is denied. 



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


